Citation Nr: 1826504	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lower back condition. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1972. 

This appeal to the Board of Veterans Appeals (Board/BVA) originated from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  To this end, a medical examination and opinion are necessary when there is (1) competent evidence of a current disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability may be associated with the veteran's service, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Based on the evidence, an examination is required to determine the cause of the Veteran's condition, including whether or not it is related to service.  In the October 2016 hearing, the Veteran reported that he injured his back after falling with a machine gun in service.  He reported he was hospitalized for one day after the accident and that while he continued to experience pain in service, he did not seek further treatment in service because his symptoms were not severe and he "just went about doing what I had to do and I dealt with the pain."  He stated that he continued to have back problems after service and sought treatment for his condition five years after separation.  He stated that his back problems have continued to worsen overtime.  He reported that his private physician stated that his injury in service and his current back problems could be related.  

Based on the Veteran's private treatment records which show diagnoses affecting his back and his October 2016 testimony, an examination is required to determine whether or not the Veteran's fall in service relates to his current back disabilities.  The Board notes that the Veteran is competent to describe his observable symptoms or report what a medical provider stated to him regarding a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, the Veteran indicated in the October 2016 hearing that he had a positive nexus opinion from his private physician.  A review of the record however shows that no such opinion has been associated with the claims file.  Accordingly, the AOJ should attempt obtain this opinion if it is available.  

Finally, a complete copy of the July 2012 rating decision should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should associate with the claims file a complete copy of the July 2012 rating decision. 

2. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his back disability (records of which are not already associated with the claims file), including any opinions regarding the cause of his back condition, and to provide all releases necessary for VA to obtain such records.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

3. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's back disability.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each back disability found or shown by the record and examination. 

b) Please identify the likely cause for each diagnosed back disability.  Specifically, is it more than likely, at least as likely as not, or unlikely that such disability was incurred in, related to, or caused by any incident during the Veteran's active military service, including the reported fall in service?  The Board notes that the Veteran is credible to describe observable symptoms and events in service.  A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument concerning this component of the claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


